Sup. Ct. Ill. [Probable jurisdiction noted, 454 U. S. 1029.] Motion of Committee on State Taxation of the Council of State Chambers of Commerce for leave to participate in oral argument as amicus cuHae and for additional time for oral argument denied. Motion of Mul-tistate Tax Commission for leave to participate in oral argument as amicus curiae denied. Motion of appellees to reconsider order denying motion for additional time for oral argument denied. Justice Stevens and Justice O’Con-nor took no part in the consideration or decision of these motions.